DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 5/12/2022.  Claims 1-20 were previously pending of which claims 1, 6 and 20 have been amended, claims 5 and 19 have been canceled and claims 21-22 have been newly added.  Accordingly, claims 1-4, 6-18 and 20-22 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer (US 2003/0213626) in view of Sprinkle et al. (US 2005/0115760, hereafter “Sprinkle”) and in further view of Shibaoka et al. (US 2008/0106112, hereafter “Shibaoka”). 
With respect to claim 1, Hafendorfer discloses a battery powered driver for propelling a wheeled ground surface modifying machine (abstract, Fig. 1 and ¶ 12), the driver comprising: at least one wheel contacting a ground surface (Fig. 1, 20/22); a battery-powered electric motor (¶ 31); control circuitry (Fig. 1, 32) configured to manage delivery of electrical battery power to the electric motor to control a speed of the driver (¶ 52, “speed of the vehicle 10 is proportional to the arcuate length of pedal travel”); at least one pedal attached to a pedal axle (¶ 34, pedals 52 and 53), the at least one pedal being tiltable about the pedal axle in each of a forward and rearward direction with respect to a horizontal position of the pedal, the at least one pedal having a neutral position in which the at least one pedal is within a degree of tilt from the horizontal position in the forward and rearward directions with respect to the ground surface (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle. Under the broadest reasonable interpretation of the limitations above, the point between forward or backward reads on the claimed neutral position. This would also correspond to no fluid flow and stationary status of the driver. see ¶ 34); and a motion control mechanically linked to the at least one pedal (Fig. 4), the motion control comprising: a dampener that absorbs energy to slow the motion of the at least one pedal (¶ 34, “a piston and cylinder damping arrangement may be provided, for enhanced pedal control”); wherein the control circuitry is configured to: control the electric motor to accelerate the driver forward based on the one or more signals indicating a forward tilt of the at least one pedal, the electrical battery power delivered to the electric motor for forward acceleration proportional to a degree of forward tilt of the at least one pedal (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle and the speed change, i.e. acceleration, is proportional to the tilt); and control the electric motor to accelerate the driver rearward based on the one or more signals indicating a rearward tilt of at least one pedal, the electrical battery power delivered to the electric motor for rearward acceleration proportional to a degree of rearward tilt of the at least one pedal (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle and the speed change, i.e. acceleration, is proportional to the tilt), wherein the control circuitry is configured to not deliver driving power to the electric motor for accelerating the driver forward or rearward when the at least one pedal is in the neutral position (¶ 34).
Hafendorfer does not disclose at least one pedal tilt sensor configured to output one or more signals to the control circuitry indicating a degree of tilt of the at least one pedal.   However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶¶ 9 and 54-55, forward/reverse pedal position signal).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on electrical signal rather than mere mechanical operation of the pedal(s) thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
Moreover, Hafendorfer does not explicitly disclose a spring configured to restore the at least one pedal to the neutral position absent an opposing force applied to the at least one pedal.  Nonetheless, this feature is widely known to be used in all pedal mechanisms.  In this regard, Hafendorfer does disclose using a cable/cam system to achieve the same function and to reduce or eliminate vehicle jerk which may otherwise result from sudden pedal movement in either direction.  It would have been known by one having ordinary skills in the art before the effective filing date of the claimed invention to have used a spring instead of the cable/cam arrangement system as both are achieving the same results.  Moreover, using a spring may be more preferred due to its single structure thus reducing potential failures.  For example, Shibaoka, in the same field of invention, clearly teaches this limitation (e.g. ¶108, “speed control pedal 21 is biased to its neutral position by spring 86, and is moderated by damper 87. In this regard, when speed control pedal 21 returns to the neutral position by the force of spring 86, damper 87 absorbs the force of spring 86 so as to prevent the vehicle from suddenly stopping”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shibaoka into the invention of Hafendorfer to more efficiently return the pedal to its neutral position upon removing the foot off the pedal thus improving system efficiency and smoothness without much latency.  Moreover, such simple structure helps with easy production and assembly (e.g. ¶ 94 of Shibaoka).
With respect to claim 2, Hafendorfer further discloses wherein the at least one pedal comprises a first pedal and a second pedal, the first and second pedals being disposed on opposing lateral sides of the driver (Fig. 4, pedals 52 and 53).
With respect to claim 4, Hafendorfer does not expressly disclose wherein the at least one pedal tilt sensor comprises a potentiometer that outputs the one or more signals based on the direction and degree of tilt of the at least one pedal. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 57).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on electrical signal rather than mere mechanical operation of the pedal(s) thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 6, Hafendorfer does not expressly disclose wherein the range includes 5 degrees of forward or rearward tilt of the pedal from horizontal.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention was made to have picked such range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, ±5 degrees seems to be a comfortable range for a person thus improves user friendliness of the system without compromising sensitivity of the pedal.
With respect to claim 7, Hafendorfer does not expressly disclose a speed sensor configured to output a speed signal indicative of a current measured speed of the driver.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 8, Hafendorfer does not expressly disclose wherein the control circuitry is configured to: determine a target forward speed based on the degree of forward tilt of the at least one pedal as indicated by the one or more signals; increase delivery of driving power to the electric motor if the target forward speed is greater than the current speed of the driver as indicated by the speed signal; and decrease delivery of driving power to the electric motor if the target forward speed is less than the current speed of the driver as indicated by the speed signal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61, i.e. Hall effect sensor is used as a feedback signal to the controller so that selected speed is maintaining regardless …).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 9, Hafendorfer does not expressly disclose wherein the control circuitry is further configured to: determine a target reverse speed based on the degree of rearward tilt of the at least one pedal as indicated by the one or more signals; increase delivery of driving power to the electric motor if the target reverse speed is greater than the current speed of the driver as indicated by the speed signal; and decrease delivery of driving power to the electric motor if the target reverse speed is less than the current speed of the driver as indicated by the speed signal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61, i.e. Hall effect sensor is used as a feedback signal to the controller so that selected speed is maintaining regardless …).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 10, Hafendorfer does not expressly disclose a speed control input configured to output a set point signal to the control circuitry, the set point signal indicating a forward speed set point; wherein the forward speed set point is a non-zero value and less than a maximum forward speed at which the control circuitry will cause the driver to be accelerated to by the electric motor based on a maximum forward tilt position of the at least one pedal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶¶  9 and  57-61, “proportional speed signal ranges from a zero speed signal up to a preprogrammed maximum speed signal”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 11, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap a forward speed range based on the forward speed set point, the forward speed range corresponding to a range of forward speeds that can be indicated based on a proportional forward tilt of the at least one pedal. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges.”  The claimed remap is construed consistent with applicant’s Figs. 11-12).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 12, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by setting the current target forward speed to the forward speed set point based on the at least one pedal being tilted past a threshold angle associated with the forward speed set point. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 13, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by substituting a truncated forward speed range and a forward speed set point range for the forward speed range when determining the target forward speed, the forward speed set point range corresponding to greater forward tilt of the at least one pedal as compared to the truncated forward speed range. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  Moreover, subdividing or truncating the ranges as desired is considered to be a simple matter of design choice well within ordinary skill in the art.  The motivation for such choice is to have a more granular control over speed setting thus ensuring more uniform operation of the system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 14, Hafendorfer does not expressly disclose wherein the control circuitry is further configured to: proportionally increase the target forward speed as the at least one pedal further tilts through the truncated forward speed range; and maintain the target forward speed at a level corresponding to the forward speed set point despite forward or rearward tilting of the at least one pedal within the forward speed set point range. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  Moreover, subdividing or truncating the ranges as desired is considered to be a simple matter of design choice well within ordinary skill in the art.  The motivation for such choice is to have a more granular control over speed setting thus ensuring more uniform operation of the system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 15, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by setting a speed associated with the forward speed set point as the maximum forward speed of the forward speed range and rescaling the rest of the forward speed range based on the speed associated with the forward speed set point. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and “preprogrammed maximum speed signal”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 16, Hafendorfer further discloses wherein the at least one wheel comprises a first wheel and a second wheel (Fig. 2), but not wherein the first and second wheels are the only wheels of the driver that contact the ground surface during operation of the driver.  Nevertheless, such arrangement is merely a matter of design choice.  For example, when coupling the driver to another work implement (see, for example, Figs. 2-3 of US 6,003,625 included in the IDS dated 11/20/2019).  The motivation for such choice is to have facilitate the attachment of the driver to additional work implements (in this case a paint striper).  
 With respect to claim 17, Hafendorfer further discloses wherein the driver does not include a steering mechanism (¶ 32).
With respect to claim 20, Hafendorfer further discloses wherein the dampener comprises a housing with at least one chamber, and a fluid within the housing (¶ 34).
With respect to claim 21, Hafendorfer does not explicitly disclose wherein a back end of the dampener is fixedly attached to a frame of the driver.  Nevertheless, this would have been merely a matter of design choice well within ordinary skill in the art.  For example, Shibaoka teaches this limitation (e.g. Fig. 15, damper 87).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shibaoka into the invention of Hafendorfer to have a secure attachment for the damper to absorb the force of spring so as to prevent the vehicle from suddenly stopping (e.g. ¶ 108 of Shibaoka).  
With respect to claim 22, Hafendorfer further discloses wherein the motion control is mechanically linked to the at least one pedal via the pedal axle (Fig. 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer in view of Sprinkle in view of Shibaoka and in further view of Moujoud (US 2017/0072989).
With respect to claim 3, Hafendorfer does not expressly disclose wherein the first and second pedals are mechanically linked to one another via the pedal axle such that the first and second pedals tilt together.  Nevertheless, such an arrangement is well within ordinary skill in the art and involves only routine skill.  For example, Moujoud shows such arrangement (e.g. ¶ 43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Moujoud into the invention of Hafendorfer to more intuitively guide the vehicle (see Moujoud’s ¶ 43). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer in view of Sprinkle in view of Shibaoka and in further view of Neuling (US 6,003,625, included in the IDS dated 11/20/2019).
With respect to claim 18, Hafendorfer does not expressly disclose a hitch for connecting the driver to the ground surface modifying machine, the driver configured to push the ground surface modifying machine forward, and pull the ground surface modifying machine rearward, via the hitch.  however, Neuling teaches such arrangement (e.g. Figs. 2-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Neuling into the invention of Hafendorfer to facilitate the attachment of the driver to additional work implements (in this case a paint striper).
Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669